DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 16/622,433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application fully encompass the subject matter of the instant application, i.e., the “track-side device” of the copending claims corresponds to the “lineside device” of the instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 5, the comma after “instructing” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21, 23-27, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1612118 A2 (“Ulbrich”).
Referring to Claim 17: Ulbrich discloses a method for operating a track-bound traffic system, which comprises the steps of: 
transmitting, via a lineside device (2.2) located in a first line section (1.2) at a distance from an adjacent second line section (1.3), status information characterizing the second 
receiving the status information transmitted by a track-bound vehicle (4) traversing the first line section at a location of the lineside device, wherein the distance of the lineside device from the second line section is dimensioned such that when the status information is received by the track-bound vehicle, no other track-bound vehicle fits into that part of the first line section which lies between the track-bound vehicle and the second line section (Para. [0023]); and 
determining, on a basis of the status information received and via the track-bound vehicle, that the part of the first line section which lies between the track-bound vehicle and the second line section is free of other track-bound vehicles (Para. [0023]).

Referring to Claims 18 and 26: Ulbrich discloses a method and control apparatus, wherein the lineside device (2.2) is a balise (Para. [0022]).

Referring to Claims 19 and 27: Ulbrich discloses a method and control apparatus, which further comprises: 
transferring vacancy detection information relating to the second line section (1.3) from a vacancy detection system (2.1, 2.2) encompassing at least the second line section to a lineside electronic unit (3, 8, 21); and 
instructing, the balise (2.2), via the lineside electronic unit (3, 8, 21), to transmit a telegram (22) containing the status information if the second line section is free of the 

Referring to Claims 21 and 29: Ulbrich discloses a method and control apparatus, which further comprises sending information to an effect that the part of the first line section (1.2) which lies between the track-bound vehicle (4) and the second line section (1.3) has been identified as being free of the other track-bound vehicles, from the track-bound vehicle to a lineside control device (3) of the track-bound traffic system (Para. [0023]).

Referring to Claims 23 and 31: Ulbrich discloses a method and control apparatus, wherein: 
the track-bound vehicle (4) is a rail vehicle; 
the first and second line sections (1.2, 1.3) are track sections (Fig. 3); and 
the lineside control device (3) is a control device of a communication-based train control system, the lineside control device establishes a movement authority (“driving license data”) for the track-bound vehicle and/or instructs the track-bound vehicle to switch into moving-block operation on a basis of the information received (Para. [0013]).

Referring to Claim 24: Ulbrich discloses a vehicle device for a track-bound vehicle of a track-bound traffic system, the vehicle device comprising: 
an on-board receiver (9) for receiving status information characterizing a second line section (1.3) as being free of track-bound vehicles (4) from a lineside device (2.2) at a 
an on-board controller (12) for identifying, on a basis of the status information received, that the part of the first line section which lies between the track-bound vehicle and the second line section is free of other track-bound vehicles (“unrestricted driving license”) (Para. [0022]).

Referring to Claim 25: Ulbrich discloses a control apparatus for a track-bound traffic system, the control apparatus comprising: 
a lineside device (2.2); 
a vehicle device (4), containing: 
an on-board receiver (9) for receiving status information characterizing a second line section (1.3) as being free of track-bound vehicles from said lineside device at a location of said lineside device, said lineside device being disposed in a first line section (1.2) at a distance from the second line section being adjacent to the first line section (Fig. 3) (Para. [0022]), wherein the distance is dimensioned such that when the status information is received by a track-bound vehicle, no other track-bound vehicle fits into that part of the first line section which lies between the track-bound vehicle and the second line section (Para. [0023]); and 

said lineside device (2.2) configured to transmit the status information characterizing the second line section as being free of the track-bound vehicles (Para. [0022]).

Referring to Claim 32: Ulbrich discloses a track-bound traffic system, comprising: 
a track-bound vehicle (4); and 
a control apparatus according to claim 25 (see above rejection of claim 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich in view of WO 2012095339 A1 (“Geduhn”).
Referring to Claims 20 and 28: Ulbrich teaches a method and control apparatus, wherein the first and second line sections (1.2, 1.3) are part of the vacancy detection system (2.1, 2.2) (Para. [0018]). 
.

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich in view of DE 102014218527 A1 (“Driemel”).
Referring to Claims 22 and 30: Ulbrich does not specifically teach that the information received from the track-bound vehicle is taken into consideration by the lineside control device for controlling and/or safeguarding the track-bound vehicle. While Ulbrich teaches “a data radio system in which bidirectional information is transmitted between the vehicle and the signal box or a corresponding route control center,” (Para. [0006]) Ulbrich does not specifically teach that the vehicle transmits information to the lineside control device that is taken into consideration when controlling the vehicle. However, Driemel teaches a system, wherein the vehicle transmits information to the lineside control device that is taken into consideration when controlling the vehicle (see attached .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to track-bound traffic systems:
US-11124212-B2 ; US-11124213-B2 ; US-9669853-B2 ; US-5803411-A ; US-5036478-A; US-20200207390-A1 ; US-20190168791-A1 ; US-20190077432-A1 ; US-20190077433-A1 ; US-20140209755-A1 ; and US-20140214248-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617